        

EXHIBIT 10.3


EXECUTIVE EMPLOYMENT AGREEMENT
THIS EXECUTIVE EMPLOYMENT AGREEMENT (“Agreement”) is effective January 13, 2015,
(“Effective Date”) by and between Tracy K. Price (“Executive”) and ABM
Industries Incorporated, a Delaware corporation (“Company” or “ABM”).
1.
EMPLOYMENT. In consideration of the terms and commitments contained in this
Agreement, Executive agrees to and acknowledges the following:

2.
TERM, RESPONSIBILITIES AND TITLE. The term of this Agreement shall be from the
Effective Date through: (i) October 31, 2017; or (ii) the date upon which
Executive’s employment is terminated in accordance with Section 6 (the “Term”).
Executive shall assume and perform such duties, functions and responsibilities
relating to Executive’s employment with Company as may be assigned from time to
time by Company. Executive’s title shall be Executive Vice President and
President, Building and Energy Solutions of Company, subject to modification as
determined by Company’s Board of Directors (“Board”).

3.
COMPENSATION.

3.1
SALARY, BONUS, AND INCENTIVE PLAN PARTICIPATION. Company agrees to compensate
Executive, and Executive agrees to accept as compensation in full, a base
salary, less applicable state and federal withholdings, paid according to
Company’s standard payroll practices. Executive will also be eligible for
short-term discretionary incentive awards pursuant to the terms of the
Performance Incentive Program or any applicable successor program (“Bonus”),
subject to the terms and conditions of the applicable program. Further,
Executive is eligible to receive awards under the 2006 Equity Incentive Plan, as
amended and restated, or any applicable successor plan, subject to the terms and
conditions of the applicable plan and as determined by Company in its
discretion.

3.2
POST-EMPLOYMENT HEALTH INSURANCE ASSISTANCE. Subject to Section 409A as set
forth in Appendix B, upon the termination of Executive’s employment for any
reason (other than for Cause by Company, as defined below in Section 6.2) and
concluding no later than 9 years after such termination, ABM, upon termination
of Executive’s employment, on each anniversary of such date thereafter, and
concluding with the ninth anniversary of such date, shall pay Executive $10,000
per year to assist Executive in purchasing health insurance for Executive and
his spouse. In the event that Executive dies prior to the expiration of such
ten-year period, ABM shall pay Executive’s surviving spouse $10,000 per year, as
described above, until the first to occur of (i) the death of Executive’s spouse
or (ii) the end of the ten-year period. This post-employment health insurance
assistance shall be paid to Executive in addition to Severance Benefits (if any)
or any other post-employment payment or benefits expressly provided for in this
Agreement.





--------------------------------------------------------------------------------



4.
COMPLIANCE WITH LAWS AND POLICIES. Executive shall dedicate his/her full
business time and attention to the performance of duties hereunder, perform
his/her duties in good faith and to a professional standard, and fully comply
with all laws and regulations pertaining to the performance of his/her
responsibilities, all ethical rules, ABM’s Code of Business Conduct and Ethics,
ABM’s Recoupment Policy as well as any and all of policies, procedures and
instructions of Company.

5.
RESTRICTIVE COVENANTS. In consideration of the compensation, contract term,
potential Severance Benefits, other post-termination payments, continued
employment provided by Company, as well as the access Company will provide
Executive to its Confidential Information, as defined below, and current and
prospective customers, all as necessary for the performance of Executive’s
duties hereunder, Executive hereby agrees to the following during Executive’s
employment and thereafter as provided:

5.1
CONFIDENTIAL INFORMATION DEFINED. Confidential Information includes but is not
limited to: (i) Company and its subsidiary companies’ trade secrets, know-how,
ideas, applications, systems, processes and other confidential information which
is not generally known to and/or readily ascertainable through proper means by
the general public; (ii) plans for business development, marketing, business
plans and strategies, budgets and financial statements of any kind, costs and
suppliers, including methods, policies, procedures, practices, devices and other
means used by Company and its subsidiaries in the operation of its business,
pricing plans and strategies, as well as information about Company and
affiliated entity pricing structures and fees, unpublished financial
information, contract provisions, training materials, profit margins and bid
information; (iii) information regarding the skills, abilities, performance and
compensation of other employees of Company or its subsidiaries, or of the
employees of any company that contracts to provide services to Company or its
subsidiaries; (iv) information of third parties to which Executive had access by
virtue of Executive’s employment, including, but not limited to information on
customers, prospective customers, and/or vendors, including current or
prospective customers’ names, contact information, organizational structure(s),
and their representatives responsible for considering the entry or entering into
agreements for those services, and/or products provided by Company and its
subsidiaries; customer leads or referrals; customer preferences, needs, and
requirements (including customer likes and dislikes, as well as supply and
staffing requirements) and the manner in which they have been met by Company or
its subsidiaries; customer billing procedures, credit limits and payment
practices, and customer information with respect to contract and relationship
terms and conditions, pricing, costs, profits, sales, markets, plans for future
business and other development; purchasing techniques, supplier lists; (v)
information contained in Company’s LCMS database, JDE , LMS or similar systems;
and/or (vi) any and all information related to past, current or future
acquisitions between Company or Company-affiliated entities including
information used or relied upon for said acquisition (“Confidential
Information”).


2



--------------------------------------------------------------------------------



5.2
NON-DISCLOSURE. Company and Executive acknowledge and agree that Company has
invested significant effort, time and expense to develop its Confidential
Information. Except in the proper performance of this Agreement, Executive
agrees to hold all Confidential Information in the strictest confidence, and to
refrain from making any unauthorized use or disclosure of such information both
during Executive’s employment and at all times thereafter. Except in the proper
performance of this Agreement, Executive shall not directly or indirectly
disclose, reveal, transfer or deliver to any other person or business, any
Confidential Information which was obtained directly or indirectly by Executive
from, or for, Company or its subsidiaries or by virtue of Executive’s
employment. This Confidential Information has unique value to Company and its
subsidiaries, is not generally known or readily available by proper means to
their competitors or the general public, and could only be developed by others
after investing significant effort, time, and expense. Executive understands
that Company or its subsidiaries would not make such Confidential Information
available to Executive unless Company was assured that all such Confidential
Information will be held in trust and confidence in accordance with this
Agreement and applicable law. Executive hereby acknowledges and agrees to use
this Confidential Information solely for the benefit of Company and its
affiliated entities.

5.3
NON-SOLICITATION OF EMPLOYEES. Executive acknowledges and agrees that Company
has developed its work force as the result of its investment of substantial
time, effort, and expense. During the course and solely as a result of
Executive’s employment with Company, Executive will come into contact with
officers, directors, employees, and/or independent contractors of Company and
affiliated-entities, develop relationships with and acquire information
regarding their knowledge, skills, abilities, salaries, commissions, benefits,
and/or other matters that are not generally known to the public. Executive
further acknowledges and agrees that hiring, recruiting, soliciting, or inducing
the termination of such individuals will cause increased expenses and a loss of
business. Accordingly, Executive agrees that while employed by Company and for a
period of twelve months following the termination of Executive’s employment
(whether termination is voluntary or involuntary), Executive will not directly
or indirectly solicit, hire, recruit or otherwise encourage, assist in or
arrange for any officer, director, employee, and/or independent contractor to
terminate his/her business relationship with Company or any other
Company-affiliated entity except in the proper performance of this Agreement.
This prohibition against solicitation shall include but not be limited to: (i)
identifying to other companies or their agents, recruiting or staffing firms, or
other third parties Company officers, directors, employees, or independent
contractors who have specialized knowledge concerning Company’s business,
operations, processes, methods, or other confidential affairs or who have
contacts, experience, or relationships with particular customers; (ii)
disclosing or commenting to other companies or their agents, recruiting or
staffing firms, or other third parties regarding the quality or quantity of
work, specialized knowledge, or personal characteristics


3



--------------------------------------------------------------------------------



of any person still engaged by Company or any other Company-affiliated entity;
and (iii) providing such information to prospective companies or their agents,
recruiting or staffing firms, or other third parties preceding possible
engagement.
5.4
NON-SOLICITATION OF CUSTOMERS. Executive acknowledges and agrees that Company
and its subsidiaries have identified, solicited, and developed their customers
and developed customer relationships as the result of their investment of
significant time, effort, and expense and that Company has a legitimate business
interest in protecting these relationships. Executive further acknowledges that
Executive would not have been privy to these relationships were it not for
Executive’s employment by Company. Executive further acknowledges and agrees
that the loss of such customers and clients would damage Company and potentially
cause Company great and irreparable harm. Consequently, Executive covenants and
agrees that during and for twelve months following the termination of
Executive’s employment with Company (whether such termination is voluntary or
involuntary), Executive shall not, directly or indirectly, for the benefit of
any person or entity other than Company, attempt to seek, seek, attempt to
solicit, solicit, or accept work from any customer, client or active customer
prospect: (i) with whom Executive developed a relationship while employed by
Company or otherwise obtained Confidential Information about for the purpose of
diverting business from Company or an affiliated entity; and (ii) that is
located in a state or foreign country in which: (a) the Executive performed
work, services, or engaged in business activity on behalf of Company within the
twelve-month period preceding the effective date of Executive’s termination of
employment; and/or (b) where Company has business operations and Executive was
provided Confidential Information regarding Company’s business activities in
those territories within the twelve-month period preceding the effective date of
Executive’s termination of employment. This Section 5.4 shall not apply if the
State of Employment is California.

5.5
POST EMPLOYMENT COMPETITION. Executive agrees that while employed by Company and
for a period of twelve months following Executive’s termination of employment
(whether such termination is voluntary or involuntary), Executive shall not
work, perform services for, or engage in any business, enterprise, or operation
that engages in a Competing Business (as defined below) in a Restricted
Territory (as defined below). For purposes of this Agreement, “Competing
Business” means the provision of any goods, products, or services that are the
same or substantially similar to those provided by Company, or any
Company-affiliated entity of which Executive had Confidential Information, in
the twelve month period preceding the effective date of Executive’s termination
of employment. Executive acknowledges that Company and its subsidiaries are
engaged in business in various states throughout the U.S. and various
international locations. Accordingly, and in view of the nature of Executive’s
nationwide position and responsibilities, “Restricted Territory” as used herein
means each state and each foreign country: (i) in which Executive performed
work, services, or engaged in business activity on behalf of Company within the
twelve-month period preceding the effective date of Executive’s


4



--------------------------------------------------------------------------------



termination of employment; and/or (ii) where Company has business operations and
Executive was provided Confidential Information regarding Company’s business
activities in those territories within the twelve-month period preceding the
effective date of Executive’s termination of employment. The restrictions in
Section 5.5 shall only apply if, within the twelve month period prior to the
effective date of Executive’s termination, Executive was employed by Company to
perform sales, marketing, and/or operational activities, or was directly
involved in corporate development and strategy (i.e. mergers, acquisitions,
divestitures and/or other corporate strategic initiatives) for Company or its
subsidiaries/affiliates. Further, Section 5.5 shall not apply if the State of
Employment is California.
5.6
NON-DISPARAGEMENT. Following the severance of Executive’s employment for any
reason, Executive agrees not to make any statement or take any action which
disparages, defames, or places in a negative light Company, Company-affiliated
entities, or its or their reputation, goodwill, commercial interests or past and
present officers, directors and employees.

5.7
CREATIONS. The terms and conditions set forth in Appendix A attached hereto are
hereby incorporated by reference as though fully set forth herein.

5.8
CONFIDENTIAL INFORMATION OF OTHERS. Executive will not use, disclose to Company
or induce Company to use any legally protected confidential, proprietary or
trade secret information or material belonging to others which comes into
Executive’s knowledge or possession at any time, nor will Executive use any such
legally protected information or material in the course of Executive’s
employment with Company. Executive has no other agreements or relationships with
or commitments to any other person or entity that conflicts with Executive’s
obligations to Company as an employee of Company or under this Agreement, and
Executive represents that Executive’s employment will not require Executive to
violate any legal obligations to any third-party. In the event Executive
believes that Executive’s work at Company would make it difficult for Executive
not to disclose to Company any legally protected confidential, proprietary or
trade secret information or materials belonging to others, Executive will
immediately inform Company’s Senior Vice President of Human Resources. Executive
has not entered into, and Executive agrees Executive will not enter into, any
oral or written agreement in conflict with this Agreement.

5.9
COOPERATION WITH LEGAL MATTERS. During Executive’s employment with Company and
thereafter, Executive shall cooperate with Company and any Company-affiliated
entity in its or their investigation, defense or prosecution of any potential,
current or future legal matter in any forum, including but not limited to
lawsuits, administrative charges, audits, arbitrations, and internal and
external investigations. Executive’s cooperation shall include, but is not
limited to, reviewing and preparing documents and reports, meeting with
attorneys representing any Company-affiliated entity, providing truthful
testimony, and communicating


5



--------------------------------------------------------------------------------



Executive’s knowledge of relevant facts to any attorneys, experts, consultants,
investigators, employees or other representatives working on behalf of an
Company-affiliated entity. Except as required by law, Executive agrees to treat
all information regarding any such actual or potential investigation or claim as
confidential. Executive also agrees not to discuss or assist in any litigation,
potential litigation, claim, or potential claim with any individual (or their
attorney or investigator) who is pursuing, or considering pursuing, any claims
against Company or a Company-affiliated entity unless required by law. In
performing the tasks outlined in this Section 5.9, Executive shall be bound by
the covenants of good faith and veracity set forth in ABM’s Code of Business
Conduct and Ethics and by all legal obligations. Nothing herein is intended to
prevent Executive from complying in good faith with any subpoena or other
affirmative legal obligation. Executive agrees to notify Company immediately in
the event there is a request for information or inquiry pertaining to Company,
any Company-affiliated entity, or Executive’s knowledge of or employment with
Company. In performing responsibilities under this Section following termination
of employment for any reason and after Executive has received all Severance
Benefits (as defined below) which Executive is eligible to receive pursuant to
Section 6.2 (“Severance Period”), if any, or after Executive has received all
post-employment payments which Executive is eligible to receive pursuant to
Section 6.1, if any, Executive shall be compensated for Executive’s time at an
hourly rate of $250 per hour. However, during any period in which Executive is
an employee of Company or during the Severance Period, Executive shall not be so
compensated.
5.10
REMEDIES AND DAMAGES. The parties agree that compliance with Sections 5.1 – 5.7
of the Agreement and Appendix A is necessary to protect the business and
goodwill of Company, that the restrictions contained herein are reasonable and
that any breach of this Section will result in irreparable and continuing harm
to Company, for which monetary damages will not provide adequate relief.
Accordingly, in the event of any actual or threatened breach of any covenant or
promise made by Executive in Section 5, Company and Executive agree that Company
shall be entitled to all appropriate remedies, including temporary restraining
orders and injunctions enjoining or restraining such actual or threatened
breach. Executive hereby consents to the issuance thereof forthwith by any court
of competent jurisdiction.

5.11
LIMITATIONS. Nothing in this Agreement shall be binding upon the parties to the
extent it is void or unenforceable for any reason in the State of Employment,
including, without limitation, as a result of any law regulating competition or
proscribing unlawful business practices; provided, however, that to the extent
that any provision in this Agreement could be modified to render it enforceable
under applicable law, it shall be deemed so modified and enforced to the fullest
extent allowed by law.






6



--------------------------------------------------------------------------------



6.
TERMINATION OF EMPLOYMENT.

6.1
TERMINATION UPON EXPIRATION OF TERM. Unless ABM and Executive mutually agree in
writing to extend the Term, Executive’s employment shall terminate at the
expiration of the Term. In the event that Executive’s employment is terminated
in connection with the expiration of the Term, Company shall pay to Executive
(i) all compensation to which Executive is entitled up through the date of
termination; and (ii) a prorated portion of Executive’s Bonus for the fraction
of the fiscal year that has been completed prior to the date of termination
based on ABM’s actual performance for the entire fiscal year; provided, however,
that if the expiration of the Term is in connection with a termination of
employment for Cause or a voluntary termination of employment by Executive, such
termination will be governed by the provisions of Sections 6.2 or 6.4,
respectively. Further, in the event that Executive’s employment terminates at
the end of the Term, and ABM had not offered to renew Executive’s employment
upon materially similar terms and conditions, provided Executive is in
compliance with his obligations under Section 5 and Exhibit A, Company will pay
Executive an amount equal to one times the sum of Executive’s base salary and
target Bonus, in equal installments in accordance with Company’s normal payroll
practice over the twelve month period following Executive’s termination of
employment; provided further that such payments shall cease upon the earlier of
Executive commencing full time employment which does not violate Section 5 of
this Agreement or, if Executive on the date of termination of employment is
subject to Section 5.5, ABM’s written notification to Executive that it is
waiving its rights under Section 5.5. Executive’s eligibility to receive the
prorated Bonus and/or the one times the sum of Executive’s base salary and
target Bonus are conditioned on: (x) Executive having first signed a release
agreement in the form provided by Company and the release becoming irrevocable
by its terms within sixty (60) calendar days following the date of Executive’s
termination of employment; and (y) Executive’s continued compliance with all
continuing obligations under this Agreement. Subject to Section 3.2, Executive
shall not have any other rights or claims under this Agreement, and all other
obligations of Company under this Agreement shall cease.

6.2
TERMINATION BY COMPANY FOR CAUSE. Company may terminate Executive’s employment
with Company at any time, without any advance notice, upon a good faith
determination by Company, for Cause. Where Company terminates Executive’s
employment for Cause, Company shall pay to Executive all compensation to which
Executive is entitled up through the date of termination. Thereafter, Executive
shall not have any other rights or claims under this Agreement, and all other
obligations of Company under this Agreement shall cease. For purposes of this
Agreement, “Cause” shall mean the occurrence of one of the following: (i)
Executive’s serious misconduct, dishonesty, disloyalty, or insubordination; (ii)
Executive’s conviction (or entry of a plea bargain admitting criminal guilt) of
any felony or a misdemeanor involving moral turpitude; (iii) drug or alcohol
abuse that has a material or potentially material effect on Company’s reputation
and/or on the


7



--------------------------------------------------------------------------------



performance of Executive’s duties and responsibilities under this Agreement;
(iv) Executive’s failure to substantially perform Executive’s duties and
responsibilities under this Agreement for reasons other than death or
Disability, as defined below; (v) Executive’s repeated inattention to duty for
reasons other than death or Disability; (vi) Executive’s material violation of
Company’s Code of Business Conduct; and (vii) any other material breach of this
Agreement by Executive.
6.3
NOTICE TERMINATION BY COMPANY. Company may terminate Executive’s employment with
Company upon sixty (60) days’ notice to Executive at any time, for any reason or
no reason at all (“Notice”) or, in Company’s sole discretion, with sixty (60)
days’ pay in lieu of notice, notwithstanding anything to the contrary contained
in or arising from any statements, policies or practices of Company relating to
the employment, discipline or termination of its employees. Where Company
terminates Executive’s employment with Notice, and Executive’s employment is not
terminated due to the expiration of the Term, Cause, death or Disability (as
defined below): (i) Company shall pay to Executive all compensation to which
Executive is entitled up through the date of termination; and (ii) severance
benefits as described on Appendix B hereto (“Severance Benefits”); provided,
that, notwithstanding anything to the contrary set forth in this Agreement,
Executive’s eligibility to receive the Severance Benefits is conditioned on (x)
Executive having first signed a release agreement in the form provided by
Company and the release becoming irrevocable by its terms within sixty (60)
calendar days following the date of Executive’s termination of employment and
(y) Executive’s continued compliance with all continuing obligations under this
Agreement, including but not limited to those set forth in Section 5. Subject to
Section 3.2, Executive shall not have any other rights or claims under this
Agreement, and all other obligations of Company under this Agreement shall
cease.

6.4
VOLUNTARY TERMINATION BY EXECUTIVE. Executive may give sixty (60) days’ written
notice of Executive’s resignation of employment at any time during the Term of
this Agreement, and Company shall pay to Executive all compensation to which
Executive is entitled up through the date of termination. Thereafter, subject to
Section 3.2, Executive shall not have any other rights or claims under this
Agreement, and all other obligations of Company under this Agreement shall
cease. Company reserves the right to relieve Executive of Executive’s duties at
Company’s discretion following notice of Executive’s intent to resign.

6.5
DEATH OR DISABILITY. Executive’s employment hereunder shall automatically
terminate upon the death of Executive and may be terminated at Company’s
discretion as a result of Executive’s Disability. “Disability” means Executive’s
substantial inability to perform Executive’s essential duties and
responsibilities under this Agreement for either 90 consecutive days or a total
of 120 days out of 365 consecutive days as a result of a physical or mental
illness, injury or impairment, all as determined in good faith by Company. If
Executive’s employment is terminated due to the Executive’s death or Disability,
Executive, or, upon death, Executive’s


8



--------------------------------------------------------------------------------



designated beneficiary or estate, as applicable, shall: (i) receive all
compensation to which Executive is entitled up through the date of termination;
and (ii) be eligible to receive a prorated Bonus based on the length of
performance in the applicable performance period prior to death or Disability.
In the case of Disability, Executive’s eligibility to receive the prorated Bonus
is conditioned on: (x) Executive having first signed a release agreement in the
form provided by Company and the release becoming irrevocable by its terms
within sixty (60) calendar days following the date of Executive’s termination of
employment; and (y) Executive’s continued compliance with all continuing
obligations under this Agreement, including but not limited to those set forth
in Section 5. Thereafter, subject to Section 3.2, Executive and Executive’s
designated beneficiary or estate, as applicable, shall not have any other rights
or claims under this Agreement, and all other obligations of Company under this
Agreement shall cease.
6.6
TIMING OF PAYMENTS. In the event that Executive becomes entitled to receive
payments pursuant to Section 6, Executive shall receive such payments pursuant
to the terms set forth in this Agreement, including the provisions regarding
Section 409A set forth in Appendix B. Any prorated Bonus that becomes payable to
Executive pursuant to Section 6.5 shall be paid to Executive at the end of the
applicable performance period when such payments are made to other participants
and in accordance with the terms of the applicable plan or program, provided
that in no event shall any such payment be made to Executive later than March
15th of the calendar year following the calendar year in which Executive incurs
a Disability. For the avoidance of doubt, the parties intend that any payments
that become payable to Executive pursuant to Section 6.5 shall be exempt from
Section 409A as a short-term deferral within the meaning of Treasury Regulation
section 1.409A-1(d).

6.7
EXCESS PARACHUTE PAYMENTS. Subject to a release between Executive and Company
approved by the Board of Directors or the Compensation Committee of ABM
Industries Incorporated, if the Severance Benefits, an equity award, and/or any
other benefit provided based on an agreement between Executive and Company would
be an excess parachute payment (“Total Benefits”), but for the application of
this Section, then the Total Benefits will be reduced to the minimum extent
necessary (but in no event to less than zero) so that no portion of any such
payment or benefit, as so reduced, constitutes an excess parachute payment;
provided, however, that the foregoing reduction will not be made if such
reduction would result in Executive receiving an amount determined on an
after-tax basis, taking into account the excise tax imposed pursuant to Section
4999 of the Code, or any successor provision thereto, any tax imposed by any
comparable provision of state law and any applicable federal, state and local
income and employment taxes (the “After-Tax Amount”) less than ninety percent
(90%) of the After-Tax Amount of the Total Benefits without regard to this
clause. Whether requested by the Executive or Company, the determination of
whether any reduction in Total Benefits to be provided to Executive is required
pursuant this Section, and the value to be assigned to the Executive's covenants
in Section 5 hereof for purposes of determining the amount, if any, of the
“excess


9



--------------------------------------------------------------------------------



parachute payment” under Section 280G of the Code will be made at the expense of
Company by Company's independent accountants or benefits consultant. The
determination of whether any reduction in Severance Benefits, equity award(s)
and/or any other agreement or otherwise is required pursuant to the preceding
sentence will be made at the expense of Company by independent accountants
selected by Company or Company’s benefits consultant. The fact that Executive’s
right to Total Benefits may be reduced by reason of the limitations contained in
this paragraph will not of itself limit or otherwise affect any other rights of
Executive under any other agreement. In the event that any payment or benefit
intended to be provided is required to be reduced pursuant to this Section,
Executive will be entitled to designate the payments and/or benefits to be so
reduced in order to give effect to this Section, to the extent that the payments
or benefits does not constitute deferred compensation within the meaning of
Section 409A. Company will provide Executive with all information reasonably
requested by Executive to permit Executive to make such designation. The term
“excess parachute payment” as used in this paragraph means a payment that
creates an obligation for Executive to pay excise taxes under Section 280G of
the Internal Revenue Code of 1986, as amended, or any successor statute.
6.8
ACTIONS UPON TERMINATION. Upon termination of Executive’s employment for any
reason, Executive shall be deemed to have immediately resigned as an officer
and/or director of Company and of any Company subsidiaries or affiliates,
including any LLCs or joint ventures, as applicable. Further, if during
employment Executive held any membership or position as a representative of
Company for any outside organization (such as BOMA, IREM, IFMA or BSCIA), or as
a trustee for a union trust fund (such as a Taft-Hartley or similar fund), upon
termination of Executive’s employment for any reason, Executive shall be deemed
to have resigned from such membership or position, or trustee position, and
shall cooperate fully with Company in any process whereby Company designates a
new representative to replace the position vacated by Executive. Executive also
agrees that all property (including without limitation all equipment, tangible
proprietary information, documents, records, notes, contracts and
computer-generated materials) furnished to or created or prepared by Executive
incident to Executive’s employment with Company belongs to Company and shall be
promptly returned to Company upon termination of Executive’s employment.

6.9
WITHHOLDING AUTHORIZATION. To the fullest extent permitted under the laws of the
State of Employment hereunder, Executive authorizes Company to withhold from any
Severance Benefits otherwise due to Executive and from any other funds held for
Executive’s benefit by Company, any damages or losses sustained by Company as a
result of any material breach or other material violation of this Agreement by
Executive, pending resolution of any underlying dispute.




10



--------------------------------------------------------------------------------



7.
NOTICES.

7.1
ADDRESSES. Any notice required or permitted to be given pursuant to this
Agreement shall be in writing and delivered in person, or sent prepaid by
certified mail, overnight express, or electronically to the party named at the
address set forth below or at such other address as either party may hereafter
designate in writing to the other party:

Executive:    Tracy K. Price
Address on file with the Company
Company:    ABM Industries Incorporated
551 Fifth Avenue, Suite 300
New York, NY 10176
Attention: Chief Executive Officer
Copy:     ABM Industries Incorporated
551 Fifth Avenue, Suite 300
New York, NY 10176    
Attention: Senior Vice President of Human Resources


7.2
RECEIPT. Any such notice shall be assumed to have been received when delivered
in person or 48 hours after being sent in the manner specified above.

8.
GENERAL PROVISIONS.

8.1
GOVERNING LAW. This Agreement shall be interpreted and enforced in accordance
with the laws of the State of Employment, which, for purposes of this Agreement,
shall mean the state where Executive is regularly and customarily employed and
where Executive’s primary office is located.

8.2
NO WAIVER. Failure by either party to enforce any term or condition of this
Agreement at any time shall not preclude that party from enforcing that
provision, or any other provision of this Agreement, at any later time.

8.3
SEVERABILITY. It is the desire and intent of the parties that the provisions of
this Agreement be enforced to the fullest extent permissible under the law and
public policies applied in each jurisdiction in which enforcement is sought.
Accordingly, in the event that any provision of this Agreement would be held in
any jurisdiction to be invalid, prohibited or unenforceable for any reason, such
provision, as to such jurisdiction, shall be ineffective, without invalidating
the remaining provisions of this Agreement or affecting the validity or
enforceability of such provision in any other jurisdiction. Notwithstanding the
foregoing, if such provision could be more narrowly drawn so as not to be
invalid, prohibited or unenforceable in such jurisdiction, it shall, as to such
jurisdiction, be either automatically deemed so


11



--------------------------------------------------------------------------------



narrowly drawn, or any court of competent jurisdiction is hereby expressly
authorized to redraw it in that manner, without invalidating the remaining
provisions of this Agreement or affecting the validity or enforceability of such
provision in any other jurisdiction.
8.4
SURVIVAL. All terms and conditions of this Agreement which by reasonable
implication are meant to survive the termination of this Agreement, including
but not limited to the provisions of Sections 5.1 – 5.9 of this Agreement, shall
remain in full force and effect after the termination of this Agreement.

8.5
REPRESENTATIONS BY EXECUTIVE. Executive represents and agrees that Executive has
carefully read and fully understands all of the provisions of this Agreement,
that Executive is voluntarily entering into this Agreement and has been given an
opportunity to review all aspects of this Agreement with an attorney, if
Executive chooses to do so. Executive also represents that Executive will not
make any unauthorized use of any confidential or proprietary information of any
third party in the performance of Executive’s duties under this Agreement and
that Executive is under no obligation to any prior employer or other entity that
would preclude or interfere with the full and good faith performance of
Executive’s obligations hereunder.

8.6
ENTIRE AGREEMENT. Unless otherwise specified herein, this Agreement, together
with Appendices A and B, sets forth every contract, understanding and
arrangement as to the employment relationship between Executive and Company, and
may only be changed by a written amendment signed by both Executive and
Company’s Chief Executive Officer or Senior Vice President of Human Resources.
The parties agree that this Agreement is an amendment and restatement of that
certain Executive Employment Agreement dated November 1, 2014.

8.6.a
NO EXTERNAL EVIDENCE. The parties intend that this Agreement speak for itself,
and that no evidence with respect to its terms and conditions other than this
Agreement itself may be introduced in any arbitration or judicial proceeding to
interpret or enforce this Agreement.

8.6.b
OTHER AGREEMENTS. It is specifically understood and agreed that this Agreement
supersedes all oral and written agreements between Executive and Company prior
to the date of this Agreement, provided, however, that any Change in Control
Agreement shall remain in full force and effect according to its terms. It is
also expressly understood and agreed that Executive is not eligible to
participate in any Company’s severance policy, including, without limitation,
the Company’s Senior Executive Severance Pay Policy. It is also expressly
understood that, notwithstanding any provision to the contrary contained in this
Agreement (whether explicit or


12



--------------------------------------------------------------------------------



implicit), the terms and restrictions set forth in any prior agreement regarding
assignment of intellectual property or restrictions on competition, solicitation
of employees, or solicitation of customers, including, but not limited to, any
such provision in any Asset Purchase Agreement, Merger Agreement, Stock Purchase
Agreement or any agreement ancillary thereto entered into by and between
Executive and any Company-affiliated entity setting forth Executive’s duties
under a Covenant Not To Compete in connection with the sale of such assets,
shall also remain in full force and effect during employment and thereafter.
8.7.c
AMENDMENTS. This Agreement may not be amended except in a writing approved by
the Chief Executive Officer or Senior Vice President of Human Resources and
signed by the Executive.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.]



























13



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, Executive and Company have executed this Agreement as of the
date set forth above.
Executive:    Tracy K. Price
Signature:     /s/ Tracy K. Price                    
Date:         January 13, 2015                    
Company:    ABM Industries Incorporated
Signature:     /s/ Sudhakar Kesavan                    
Name: Sudhakar Kesavan
Title: Chair of the Compensation Committee
Date:         January 13, 2015                    





























14



--------------------------------------------------------------------------------





APPENDIX A
A.
ASSIGNMENT. Executive hereby assigns, and agrees to assign, to Company, without
additional compensation, Executive’s entire right, title and interest in and to
(a) all Creations, and (b) all benefits, privileges, causes of action and
remedies relating to the Creations, whether before or hereafter accrued
(including, without limitation, the exclusive rights to apply for and maintain
all such registrations, renewals and/or extensions; to sue for all past, present
or future infringements or other violations of any rights in the Creation; and
to settle and retain proceeds from any such actions). As used herein, the term
Creations includes, but is not limited to, creations, inventions, works of
authorship, ideas, processes, technology, formulas, software programs, writings,
designs, discoveries, modifications and improvements, whether or not patentable
or reduced to practice and whether or not copyrightable, that relate in any
manner to the actual or demonstrably anticipated business or research and
development of Company or its affiliates, and that are made, conceived or
developed by Executive (either alone or jointly with others), or result from or
are suggested by any work performed by Executive (either alone or jointly with
others) for or on behalf of Company or its affiliates: (i) during the period of
Executive’s employment with Company, whether or not made, conceived or developed
during regular business hours; or (ii) after termination of Executive’s
employment if based on Confidential Information. Executive agrees that all such
Creations are the sole property of Company or any other entity designated by it,
and, to the maximum extent permitted by applicable law, any copyrightable
Creation will be deemed a work made for hire. If the State of Employment is
California, Executive UNDERSTANDS THAT THIS PARAGRAPH DOES NOT APPLY TO ANY
CREATION WHICH QUALIFIES FULLY UNDER THE PROVISIONS OF SECTION 2870 OF THE LABOR
CODE OF THE STATE OF CALIFORNIA, A COPY OF WHICH IS ATTACHED BELOW. Executive
understands that nothing in this Agreement is intended to expand the scope of
protection provided to Executive by Sections 2870 through 2872 of the California
Labor Code.

B.
DISCLOSURE. Executive agrees to disclose promptly and fully to Executive’s
immediate supervisor at Company, and to hold in confidence for the sole right,
benefit and use of Company, any and all Creations made, conceived or developed
by Executive (either alone or jointly with others) during Executive’s employment
with Company, or within one (1) year after the termination of Executive’s
employment if based on Confidential Information. Such disclosure will be
received and held in confidence by Company. In addition, Executive agrees to
keep and maintain adequate and current written records on the development of all
Creations made, conceived or developed by Executive (either alone or jointly
with others) during Executive’s period of employment or during the one-year
period following termination of Executive’s employment, which records will be
available to and remain the sole property of Company at all times.


15



--------------------------------------------------------------------------------



C.
ASSIST WITH REGISTRATION. Executive agrees that Executive will, at Company’s
request, promptly execute a written assignment of title for any Creation
required to be assigned by Section B. Executive further agrees to perform,
during and after Executive’s employment, all acts deemed necessary or desirable
by Company to assist it (at its expense) in obtaining and enforcing the full
benefits, enjoyment, rights and title throughout the world in the Creation
assigned to Company pursuant to Section B. Such acts may include, but are not
limited to, execution of documents and assistance or cooperation in legal
proceedings. Should Company be unable to secure Executive’s signature on any
document necessary to apply for, prosecute, obtain, or enforce any patent,
copyright, or other right or protection relating to any Creation, whether due to
Executive’s mental or physical incapacity or any other cause, Executive hereby
irrevocably designates and appoints Company and each of its duly authorized
officers and agents as Executive’s agent and attorney-in-fact, to undertake such
acts in Executive’s name as if executed and delivered by Executive, and
Executive waives and quitclaims to Company any and all claims of any nature
whatsoever that Executive may not have or may later have for infringement of any
intellectual property rights in the Creations. Company will compensate Executive
at a reasonable rate for time actually spent by Executive at Company’s request
on such assistance at any time following termination of Executive’s employment
with Company.

CALIFORNIA LABOR CODE
SECTION 2870-2872
2870. (a) Any provision in an employment agreement which provides that an
employee shall assign, or offer to assign, any of his or her rights in an
invention to his or her employer shall not apply to an invention that the
employee developed entirely on his or her own time without using the employer’s
equipment, supplies, facilities, or trade secret information except for those
inventions that either:
1.
Relate at the time of conception or reduction to practice of the invention to
the employer’s business, or actual or demonstrably anticipated research or
development of the employer; or

2.
Result from any work performed by the employee for the employer.

(b) To the extent a provision in an employment agreement purports to require an
employee to assign an invention otherwise excluded from being required to be
assigned under subdivision (a), the provision is against the public policy of
this state and is unenforceable.
2871. No employer shall require a provision made void and unenforceable by
Section 2870 as a condition of employment or continued employment. Nothing in
this article shall be construed to forbid or restrict the right of an employer
to provide in contracts of employment for disclosure, provided that any such
disclosures be received in confidence, of all of the employee’s inventions made
solely or jointly with others during the term of his or her employment, a review
process by

16



--------------------------------------------------------------------------------



the employer to determine such issues as may arise, and for full title to
certain patents and inventions to be in the United States, as required by
contracts between the employer and the United States or any of its agencies.
2872. If an employment agreement entered into after January 1, 1980, contains a
provision requiring the employee to assign or offer to assign any of his or her
rights in any invention to his or her employer, the employer must also, at the
time the agreement is made provide a written notification to the employee that
the agreement does not apply to an invention which qualifies fully under the
provisions of Section 2870. In any suit or action arising thereunder, the burden
of proof shall be on the employee claiming the benefits of its provisions.







































17



--------------------------------------------------------------------------------





APPENDIX B
 
Severance
 
18 months base pay and target Bonus
 
 

In addition, ABM will pay Executive a prorated portion of his Bonus for the
fraction of the fiscal year that has been completed prior to the date of
termination based on ABM’s actual performance for the entire fiscal year. The
prorated portion of the Bonus shall be paid at such time as bonuses are paid to
employees generally, but in no event later than March 15th of the year following
the end of the fiscal year in which the bonus is no longer subject to a
substantial risk of forfeiture.
Except as set forth below, severance payments will be made in semi-monthly
installments.
Section 409A
Notwithstanding the above, Executive shall not be considered to have terminated
employment with ABM for purposes of this Agreement and no payments shall be due
to Executive under this Agreement unless Executive would be considered to have
incurred a “separation from service” from ABM within the meaning of Section 409A
of the Internal Revenue Code (“Section 409A”). Each amount to be paid or benefit
to be provided under this Agreement shall be construed as a separate identified
payment for purposes of Section 409A, and any severance pay payments that are
due within the “short term deferral period” as defined in Section 409A shall not
be treated as deferred compensation unless applicable law requires otherwise. To
the extent required in order to avoid accelerated taxation and/or tax penalties
under Section 409A, amounts that would otherwise be payable and benefits that
would otherwise be provided pursuant to this Agreement during the six-month
period immediately following Executive’s termination of employment shall instead
be paid on the first business day after the date that is six months following
Executive’s termination of employment (or upon the officer’s death, if earlier).
In addition, to the extent required in order to avoid accelerated taxation
and/or tax penalties under Section 409A, if the Executive terminates employment
after October 15th, amounts that would otherwise be payable and benefits that
would otherwise be provided pursuant to this Agreement prior to December 31st of
the year in which the termination of employment occurs shall, subject to the
previous sentence of this section, instead be paid on the first business day
following January 1st of the year following Executive’s termination of
employment.



18

